Citation Nr: 1204784	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for PTSD and awarded a 30 percent evaluation for this disability, effective from October 21, 2003.  During the current appeal, and specifically by a January 2006 rating action, the RO granted an increased evaluation of 50 percent, effective from October 21, 2003, for the Veteran's PTSD.  

In October 2011, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran was last afforded a fee-based psychiatric examination in June 2008.  His testimony at his subsequent hearing in October 2011 indicated his belief that this service-connected disability had worsened since that last examination.  In this regard, the Board notes that the latest treatment records are dated in February 2009.  

Thus, the Board finds that the record, as it currently stands, does not adequately reveal the present state of the Veteran's PTSD, especially if this disability has indeed worsened.  The Board finds, therefore, that a remand of the Veteran's initial rating claim is necessary to secure an examination to ascertain the current level of severity of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Additionally, the Veteran appears to receive continuous psychiatric treatment from the VA Medical Center (VAMC) in Atlanta, Georgia and from the Vet Center in Atlanta, Georgia.  Thus, pertinent ongoing PTSD treatment records since February 2009 from the VAMC and since March 2006 from the Vet Center should be obtained and associated with the claims folder on remand.  38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In obtaining additional treatment records, the Board observes that the Veteran testified receiving private treatment at a clinic in Cartersville, Georgia.  However, the Board observes that the Vet Center records that are associated with the claims file indicate that the location of that treatment facility is in Cartersville.  If the Veteran is receiving treatment other than through the Vet Center in Cartersville, Georgia, then those records should be obtained if identified by the Veteran.  

Also, in remanding this issue, the Board observes that the Veteran's statements throughout this appeal have indicated that he is unemployable as a result of PTSD.  The Board observes that the Veteran is currently receiving disability benefits from Social Security Administration (SSA) due to his PTSD.  Additionally, a statement from his former employer dated in October 2006 shows that the Veteran's employment was terminated in December 2001 for performance and behavioral issues.  Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this regard, the Board observes that, in October 2006, the RO denied entitlement to a TDIU.  The rating decision noted that the Veteran did not meet the schedular requirements for an award of a TDIU and that the evidence was insufficient to warrant consideration on an extraschedular basis.  However, subsequent to that decision, and specifically in a June 2011 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  Thus, in addition to the service-connected PTSD (50%), service connection is also in effect for residuals of a gunshot wound to the left neck and shoulder area (20%); neuralgia of the left neck, residual of gunshot wound (10%); tinnitus (10%); scar, left eyebrow area (0%); scar, residual of gunshot wound to the left shoulder and neck area (0%); and bilateral hearing loss (0%).  As such, the Veteran meets the schedular requirements for a TDIU since September 14, 2010 (the date that service connection for tinnitus and bilateral hearing loss was effective), when his combined service-connected disability evaluation was calculated to be 70 percent.  In light of the Veteran now meeting the schedular requirements for a TDIU, the Board finds that the issue of entitlement to a TDIU has again been raised and is properly before the Board.

Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected psychiatric PTSD on his employability.  [With regard to his service-connected tinnitus and bilateral hearing loss, the Board notes that the Veteran underwent a fee-based examination of these disabilities in March 2011 and that the examiner opined at that time as to the effect of those disabilities on the Veteran's employability.  With regard to the Veteran's other disabilities, he has not asserted that they affect his employability.]  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of psychiatric treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received at the VAMC in Atlanta, Georgia since February 2009; at the Vet Center in Atlanta, Georgia since March 2006; and at any other private clinic in Cartersville, Georgia.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated studies should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score.  Also, the examiner should opine as to whether the Veteran's service-connected PTSD alone precludes him from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.  

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal-as are listed on the title page of this decision.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

